 1
 2
 3                            UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5
 6   UNITED STATES OF AMERICA,                          Case No.: 2:18-cr-00253-APG-NJK
 7                         Plaintiff,                        Order Setting Hearing
 8   v.
 9   ANTHONY UVARI,
10                        Defendant.
11        Pending before the Court is Defendant Anthony Uvari’s motion to compel discovery.
12 Docket No. 23. The Court SETS a hearing on this motion for February 4, 2020, at 2:00 p.m.
13        IT IS SO ORDERED.
14        DATED: February 3, 2020.
15
16
17                                            NANCY J. KOPPE
                                              UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                 1
